Citation Nr: 0900949	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  06-22 512	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbosacral disc 
disease as secondary to service-connected disabilities of the 
left foot and right knee.  

2. Entitlement to service connection for degenerative joint 
disease of the left knee as secondary to service-connected 
disabilities of the left foot and right knee.  

3.  Entitlement to service connection for degenerative joint 
disease of the right ankle as secondary to service-connected 
disabilities of the left foot and right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1959 to July 
1961.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  Jurisdiction over the veteran's claims file 
was later transferred to the St. Petersburg, Florida RO.  

The veteran and his spouse testified before the undersigned 
Veterans Law Judge at an October 2008 travel Board hearing 
held at the St. Petersburg RO.  A transcript of the testimony 
offered at this hearing has been associated with the claims 
file.  


FINDINGS OF FACT

1.  Lumbosacral disc disease was not caused or aggravated by 
the veteran's service-connected disabilities of the left foot 
and right knee.  

2.  Degenerative joint disease of the left knee was not 
caused or aggravated by the veteran's service-connected 
disabilities of the left foot and right knee.  

3.  Degenerative joint disease of the right ankle was not 
caused or aggravated by the veteran's service-connected 
disabilities of the left foot and right knee.  
CONCLUSIONS OF LAW

1.  Entitlement to service connection for lumbosacral disc 
disease as secondary to disabilities of the left foot and 
right knee is not established.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).

2.  Entitlement to service connection for degenerative joint 
disease of the left knee as secondary to disabilities of the 
left foot and right knee is not established.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2008).

3.  Entitlement to service connection for degenerative joint 
disease of the right ankle as secondary to disabilities of 
the left foot and right knee is not established.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in June 2005.  Although the notice provided did 
not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claims, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to these claimed conditions.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006)

The Board notes that the June 2005 notice letter provided the 
veteran with only the legal standards pertaining to secondary 
service connection.  In this regard, no harm results in 
proceeding because the veteran has limited his claim to 
pursuing service connection for the claimed disabilities 
solely on a secondary basis.  For this reason, any deficiency 
as to notice regarding direct service connection is harmless 
error.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  

VA has obtained the veteran's service treatment records, VA 
records, Social Security Administration (SSA) records, 
assisted the veteran in obtaining evidence, afforded the 
veteran a VA examination and the opportunity to give 
testimony before the Board.  The August 2005 VA examiner 
stated that an etiology opinion regarding the claimed 
conditions could not be provided without resorting to 
speculation.  The Board finds that statement was itself a 
medical opinion because it was rendered in the examiner's 
capacity addressing a medical question-whether or not the 
evidence of record provided for other than speculation and 
conjecture regarding the nexus question.  That a 
nonspeculative opinion is not feasible merely makes the 
statements non-probative as to a negative or affirmative 
answer to whether the veteran's current back, left knee and 
low back complaints are related to his service-connected 
disorders of the left foot and right knee, and thus, "non-
evidence."  This is not a case where VA failed to ensure 
that an adequate medical opinion was rendered.  

The Board notes that at his October 2008 travel Board 
hearing, the veteran related that he had received VA 
treatment as recently as the previous week, but that these 
records did not address the etiology of his claimed 
disorders.  Because this evidence is not relevant to the 
etiology of the veteran's claimed disorders, VA need not 
obtain it.  38 C.F.R. § 3.159(c)(2).  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Laws and Regulations and Analysis

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection is not granted for disease incurred or 
injury sustained in service, but for disability resulting 
from disease or injury in service.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).

To otherwise establish service connection, there must be 
evidence of an etiologic relationship between a current 
disability and events in service or an injury or disease 
incurred there.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  The requisite link between a current disability and 
military service may be established, in the absence of 
medical evidence that does so, by medical evidence that the 
veteran incurred a chronic disorder in service and currently 
has the same chronic disorder, or by medical evidence that 
links a current disability to symptoms that began in service 
and continued to the present.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for disabilities which 
are proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted above, the veteran is not seeking direct service 
connection for his disabilities.  Rather, he seeks service 
connection of his disabilities as secondary to his service-
connected disabilities of the left foot and right knee.  A 
rating decision of October 1961 granted service connection 
for metatarsalgia, anterior, Morton's disease, left foot, 
with partial neuropathy, branch of peroneal nerve, sensory, 
incomplete (left foot disability).  A July 2002 rating 
decision granted entitlement to service connection for a 
right knee disability as secondary to the veteran's service-
connected left foot disability due to an improper gait.  The 
veteran now asserts that his currently claimed disabilities 
are likewise secondary to these service-connected 
disabilities, particularly his altered gait resulting 
therefrom.  

An October 1991 private treatment note from P.A.T., M.D. 
notes that the veteran injured his right shoulder about 4 
years prior and had gained considerable weight since then due 
to inactivity caused by this injury.  A June 1992 outpatient 
note from H.T.C., M.D. notes continued problems with the 
veteran's shoulder and increased weight gain.  He was advised 
to lose weight and exercise at this time.

A September 1998 radiographic report from the Littleton 
Regional Hospital documents a diagnosis of moderate lower 
lumbar disc degenerative change.  

In August 2005, the veteran was provided a VA examination to 
address his claims.  At the time he reported pain and 
stiffness in his low back, with an onset of approximately 3 
years prior.  He also gave a 6 to 7 year history of right 
ankle pain and a 6 year history of pain and stiffness in the 
left knee after twisting/straining his knee.  Physical 
examination showed that the veteran used a cane for 
ambulation and walked with an altered gait.  The examiner 
diagnosed lumbosacral disc disease, left knee degenerative 
joint disease and right ankle degenerative joint disease.  
The examiner concluded that he was unable to relate these 
conditions to the veteran's service-connected disabilities of 
the left foot and right knee without resorting to 
speculation.  He found no evidence in the medical literature 
that would relate metatarsalgia to the development of 
degenerative joint disease of the ankles, knees and lumbar 
spine.  The examiner noted that the veteran was markedly 
obese, which would impact the weight bearing joints and low 
back.  

The examination request associated with this examination 
notes that the claims file was forwarded to the examiner for 
review, but the examiner did not state in his report that he 
had reviewed the claims file.  Nonetheless, the Board finds 
that the detail of the examiner's report indicates that he 
reviewed the claims file and evidence pertinent to his 
opinion.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) 
(holding that it is not necessary for a VA medical examiner 
to specify that he has read the entire claims file where it 
is clear from the report that he has done so and is familiar 
with the claimant's extensive medical history).  

At his October 2008 hearing, the veteran testified that he 
believed that lumbosacral disc disease, left knee 
degenerative joint disease and right ankle degenerative joint 
disease were attributable to his service-connected left foot 
and right knee disabilities, particularly the altered gait 
resulting from his service-connected disabilities.  He 
related that he had been told by physicians that his claimed 
disabilities were related to these service-connected 
disabilities, but that he was unsure if these physicians' 
statements were ever documented in written form.  

The competent medical evidence of record preponderates 
against the veteran's claims.  The only competent medical of 
evidence of record, the August 2005 examination report, 
indicates that the veteran's claim of secondary service 
connection cannot be substantiated without resort to 
speculation.  The statement of the August 2005 examiner as to 
etiology is not probative.  A statement by a physician that 
an opinion cannot be rendered is neither favorable nor 
unfavorable to a claim.  See Perman v. Brown, 5 Vet. App. 237 
(1993).  Further, the report indicates that the veteran's 
obesity would impact his weight bearing joints and low back.  
The veteran's opinion on this matter is not competent medical 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 493-94 
(1992).  Similarly, the veteran's account of what physicians 
purportedly said regarding these issues is too attenuated and 
inherently unreliable to constitute "medical" evidence.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  For these 
reasons, the claims must be denied. 


ORDER

Entitlement to service connection for lumbosacral disc 
disease as secondary to service-connected disabilities of the 
left foot and right knee is denied.  

Entitlement to service connection for degenerative joint 
disease of the left knee as secondary to service-connected 
disabilities of the left foot and right knee is denied.  

Entitlement to service connection for degenerative joint 
disease of the right ankle as secondary to service-connected 
disabilities of the left foot and right knee is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


